C. A. 6th Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to Question 1 presented by the petition. Brief of petitioher is to be filed with the Clerk and served *954upon opposing counsel on or before 3 p.m., Tuesday, November 9, 1993. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 7, 1993. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 21,1993. This Court’s Rule 29 does not apply.